                   Case 17-12560-JKS             Doc 4584         Filed 02/09/21        Page 1 of 7




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
et al.,1
                                                                      (Jointly Administered)
                              Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in                        Adversary Proceeding
interest to the estate of Woodbridge Group of                         Case Nos. (See attached Exhibit A)
Companies, LLC, et al.,
                                                                      Hearing Date: March 3, 2021, at 10:30 a.m. (ET)
                                   Plaintiff,                         Objection Deadline: Feb. 24, 2021, at 4:00
                                                                      p.m. (ET)
v.

[SEE ATTACHED EXHIBIT A],

                                      Defendants.

                 LIQUIDATION TRUST’S MOTION FOR ENTRY
    OF AN ORDER MODIFYING AND GRANTING A LIMITED WAIVER OF CERTAIN
            REQUIREMENTS OF GENERAL ORDER RE: PROCEDURES
                       IN ADVERSARY PROCEEDINGS

           The Woodbridge Liquidation Trust (the “Liquidation Trust”), formed pursuant to the

confirmed and effective First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge

Group of Companies, LLC and its Affiliated Debtors [Docket No. 2397] (the “Plan”) in the

jointly-administered chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of Woodbridge

Group of Companies, LLC and its affiliated debtors and debtors in possession (collectively, the

“Debtors”), respectfully states as follows in support of this motion (this “Motion”):




1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
      Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172).
      The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.




KE 65406628
                Case 17-12560-JKS       Doc 4584     Filed 02/09/21     Page 2 of 7




                                         Relief Requested

        1.       The Liquidation Trust seeks entry of an order, substantially in the form attached

hereto as Exhibit B (the “Order”), granting a limited waiver and modification of the Court’s

General Order Re: Procedures in Adversary Proceedings dated April 7, 2004 (the “General

Order”), to permit the Liquidation Trust to file, on behalf of the appointed mediators for each of

the Adversary Proceedings, one omnibus status report that provides the status of the mediations

and their projected scheduled for completion and, where mediation was completed, confirmation

that mediation was completed (in lieu of a certificate of completion). In further support of this

Motion, the Liquidation Trust respectfully states as follows.

                                         Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over these Chapter 11 Cases and the Motion pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware dated February 29, 2012. This is a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2). Venue of these Chapter 11 Cases and the Motion in this district is

proper under 28 U.S.C. §§ 1408 and 1409.

        3.       Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the Court’s entry of a final judgment or order with respect to the

Motion if it is determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

        4.       The statutory and legal predicates for the relief requested herein are Bankruptcy

Rules 1001 and Local Rule 1001-1(c).



                                                 2
DOCS_DE:232868.1 94811/003
                Case 17-12560-JKS        Doc 4584     Filed 02/09/21     Page 3 of 7




                                            Background

        5.       On December 4, 2017, 279 of the Debtors (the “Original Debtors”) commenced

voluntary cases under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532

(the “Bankruptcy Code”). Thereafter, on February 9, 2018, March 9, 2018, March 23, 2018, and

March 27, 2018, an additional 27 affiliated Debtors (the “Additional Debtors”) commenced

voluntary cases under chapter 11 of the Bankruptcy Code (collectively, the “Petition Dates”).

The Debtors’ Chapter 11 Cases are being jointly administered pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

        6.       On December 14, 2017, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors [Docket

No. 79] (the “Committee”).

        7.       Information about the Debtors’ operations, capital structure and the events leading

up to the commencement of these Chapter 11 Cases is set forth in the Disclosure Statement for

the First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of Companies,

LLC and its Affiliated Debtors [Docket No. 2398].

        8.       On October 26, 2018, the Court entered an order confirming the Plan. See Docket

No. 2903. The Effective Date under the Plan occurred on February 15, 2019 and the Liquidation

Trust was established. See Docket No. 3421. On February 25, 2019, the Court entered the Final

Decree Closing Certain Cases and Amending Caption of Remaining Cases [Docket No. 3440]

which closed all of the Debtors’ cases other than those of debtors Woodbridge Group of

Companies, LLC and Woodbridge Mortgage Investment Fund 1, LLC (the “Remaining

Debtors”).




                                                  3
DOCS_DE:232868.1 94811/003
                Case 17-12560-JKS      Doc 4584     Filed 02/09/21     Page 4 of 7




        9.       The Liquidation Trust filed adversary proceedings (the “Adversary Proceedings”)

against the defendants listed on Exhibit A (the “Defendants,” and together with the Plaintiff, the

“Parties”).

        10.      The Defendants in the Adversary Proceedings listed on Exhibit A filed answers

and/or other responsive pleadings to the complaints and a proposed form of scheduling order (the

“Scheduling Order”) was entered by the Court against the Defendants listed on Exhibit A

attached hereto.

        11.      Pursuant to the Scheduling Order, the Adversary Proceedings were assigned to

mediation and the Defendants were to provide Plaintiff with a list of three (3) proposed

mediators. Scheduling Order, ¶3. If the Parties did not agree on a mediator, the Plaintiff filed a

statement alerting the Court of such inability and requested that the Court select and appoint a

mediator for the Adversary Proceedings. Id. at ¶4. A mediator was appointed in each of the

Adversary Proceedings listed on Exhibit A, either by agreement of the Parties or by order of the

Court where no agreement was reached or the Defendant failed to respond or submit proposed

mediators.

                                         Basis for Relief

        12.      Pursuant to the General Order, [w]ithin sixty (60) days after the entry of the

Order Assigning Adversary to Mediation, the mediator shall either (a) file the mediator’s

certificate of completion, or, (b) if the mediation is not concluded, file a status report that

provides the projected scheduled for completion of the mediation.” See General Order, ¶4(a).

Mediations are conducted pursuant to Local Rule 9019-5. Bankruptcy Rule 1001 provides that

the Bankruptcy Rules “shall be construed, administered, and employed by the court and parties

to secure the just, speedy, and inexpensive determination of every case and proceeding.” Fed. R.



                                                4
DOCS_DE:232868.1 94811/003
                Case 17-12560-JKS       Doc 4584      Filed 02/09/21     Page 5 of 7




Bankr. P. 1001. Further, Local Rule 1001-1(c) provides that “[t]he application of these Rules in

any case or proceeding may be modified by the Court in the interest of justice.” See Del. Bankr.

L.R. 1001(c). Finally, Local Rule 1001-1(e) provides that “[t]hese Local Rules supersede all

previous Local Rules promulgated by the Court, but do not affect any General Order issued by

the Court…”

        13.      The Liquidation Trust respectfully submits sufficient cause exists to grant the

relief requested in this Motion. Over one-hundred Adversary Proceedings were assigned to

mediation and the mediators have, or will file the status report required by the General Order or,

in those Adversary Proceedings where mediation is complete, a certificate of completion. Due to

the number of Adversary Proceedings assigned to mediation, the appointment of multiple

mediators and the unique circumstances in scheduling multiple mediations by Zoom and then

filing status reports or certificates of completion, in an effort to ease the burden on the mediators

and present a more uniform, comprehensive update to the Court on the status of the mediations,

the Liquidation Trust believes that granting a limited waiver of the General Order, specifically

with respect to paragraph 4(a) and for the Adversary Proceedings in these Chapter 11 Cases only,

is appropriate in these circumstances and will not prejudice the Defendants or any other

interested party.

        14.      While the General Order governs the submission of the status reports by the

mediator, the Liquidation Trust respectfully submits that a limited waiver of the General Order to

allow the Liquidation Trust to file one omnibus report every sixty (60) days on behalf of the

mediators in lieu of individual status reports for each mediation, is in the interest of justice and

will assist in the just, speedy, and inexpensive determination of the Adversary Proceedings.




                                                 5
DOCS_DE:232868.1 94811/003
                Case 17-12560-JKS        Doc 4584      Filed 02/09/21        Page 6 of 7




Additionally, the status report for the mediations can be combined with and included in the

omnibus status reports the Liquidation Trust already files in the Adversary Proceedings.

                                                   Notice

        15.      Notice of this Motion will be provided to the following parties: (i) the U.S.

Trustee; (ii) all parties to the Adversary Proceedings and their counsel, if known; and (iii) all

parties who have filed a notice of appearance and request for service of papers pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested, the Liquidation Trust

respectfully submits that no other or further notice is necessary.

                                          No Prior Request

        16.      No prior request for the relief sought in this Motion has been made to this or any

other court.



                             [Remainder of page intentionally left blank.]




                                                  6
DOCS_DE:232868.1 94811/003
                Case 17-12560-JKS       Doc 4584      Filed 02/09/21        Page 7 of 7




         WHEREFORE, the Liquidation Trust requests the Court enter the Proposed Order,

granting the relief requested herein and such other and further relief as is just and proper.



Dated:     February 9, 2021              PACHULSKI STANG ZIEHL & JONES LLP
           Wilmington, Delaware
                                         /s/ Colin R. Robinson
                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Andrew W. Caine (CA Bar No. 110345)
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Colin R. Robinson (DE Bar No. 5524)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Fax: 302-652-4400
                                         Email: rpachulski@pszjlaw.com
                                                 acaine@pszjlaw.com
                                                 bsandler@pszjlaw.com
                                                 crobinson@pszjlaw.com

                                         -and-

                                         KTBS LAW LLP, f/k/a Klee, Tuchin, Bogdanoff & Stern
                                         LLP
                                         Kenneth N. Klee (pro hac vice)
                                         Michael L. Tuchin (pro hac vice)
                                         David A. Fidler (pro hac vice)
                                         Jonathan M. Weiss (pro hac vice)
                                         1801 Century Park East, 26th Floor
                                         Los Angeles, California 90067
                                         Tel: (310) 407-4000
                                         Fax: (310) 407-9090

                                         Counsel to the Liquidation Trust




DOCS_DE:232868.1 94811/003
